—Judgment, Supreme Court, New York County (Barbara Kapnick, J.), entered March 8, 2000, which denied petitioner’s application to annul respondent Police Commissioner’s determination denying petitioner a carry business handgun license, and dismissed the petition, unanimously affirmed, without costs.
The application was properly denied on the ground that petitioner failed to show that his position as the chief executive officer of a bodyguard business for movie stars places him in extraordinary personal danger, or other special need for self-protection distinguishable from that of the general community (38 RCNY 5-03 [b]; see, Matter of Kaplan v Bratton, 249 AD2d 199, 201). To the extent petitioner argues that his personal performance of bodyguard services places him in danger, respondent properly rejected the argument on the ground that petitioner lacks the license required by General Business Law § 70 (2) to perform such services. Concur — Rosenberger, J. P., Nardelli, Andrias and Saxe, JJ.